PER CURIAM.
Upon review of the record, we determine that the trial court properly denied the 1994 motion for post-conviction relief. Appellee, however, properly concedes that appellant is entitled to a new hearing on his 1974 motion for post-conviction relief, because appellant was not present at the original hearing, nor was he advised of his right to take an appeal. Clark v. State, 491 So.2d 545 (Fla.1986); Shevin v. District Court of Appeal, Third District, 316 So.2d 50 (Fla.1975). Accordingly, the cause is remanded to the trial court for further proceedings consistent with this opinion.
BOOTH, MINER and BENTON, JJ., concur.